COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                  NO. 2-08-019-CV

GARRY GIBBONS                                                        APPELLANT

                                             V.

KAREN CULWELL BARNETT                                                  APPELLEE

                                          ----------

            FROM THE 367 TH DISTRICT COURT OF DENTON COUNTY

                                          ----------

               MEMORANDUM OPINION 1 AND JUDGMENT

                                          ----------

      We have considered appellee’s “Agreed First Amended Motion To Dismiss

Appeal Based On Mootness.” It is the court’s opinion that the motion should

be granted; therefore, we dismiss the appeal. See T EX. R. A PP. P. 42.1(a)(2)(A),

43.2(f).

      Costs of the appeal shall be paid by appellant, for which let execution

issue. See T EX. R. A PP. P. 42.1(d), 43.4.


                                                       PER CURIAM

PANEL D: DAUPHINOT, J.; CAYCE, C.J.; and MCCOY, J.




      1
          … See T EX. R. A PP. P. 47.4.
DELIVERED: April 17, 2008